Citation Nr: 0604417	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  00-19 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD) for the period from 
January 16, 1984 through April 5, 1992.  



REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision, in 
which the RO effectuated a grant of an earlier effective date 
for the grant of service connection for PTSD and assigned a 
30 percent evaluation as of January 16, 1984.  The Board 
notes that a 100 percent evaluation has been in effect since 
April 6, 1992.  

In a March 2003 decision, the RO increased the evaluation for 
the service-connected PTSD to 70 percent for the period from 
January 16, 1984 through April 5, 1992.  

The veteran appealed this determination to the extent that an 
even higher evaluation had not been assigned and, in August 
2004, the United States Court of Appeals for Veterans Appeals 
(Court) granted a Joint Motion to vacate that part of the 
Board decision denying an evaluation in excess of 70 percent.  

The Board subsequently remanded this case to the RO in 
November 2004, and the case has since been returned to the 
Board.  



FINDING OF FACT

From January 16, 1984 through April 5, 1992, the veteran's 
PTSD was not productive of virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes or a demonstrable inability 
to obtain or retain employment.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
70 percent for the service-connected PTSD for the period from 
January 16, 1984 through April 5, 1992 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7 (2005); 38 C.F.R. § 4.132 including 
Diagnostic Code 9411 (1996).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and afforded him a 
comprehensive VA examination addressing his claimed disorder 
in May 1992.  The Board notes that this claim concerns an 
evaluation period from 1984 to 1992, so a contemporaneous 
examination is not necessary.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a December 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, that 
decision was issued prior to the enactment of the VCAA.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The veteran was treated at the Mid-Bergen Community Mental 
Health Center in Paramus, New Jersey from June 1983 to April 
1984.  The records from July and August of 1983 indicated 
moderate anxiety, a history of emotional lability, 
flashbacks, depressive content dreams and flashbacks.  

The veteran also stated that he experienced a paranoid fear 
of people talking about him, but did not suffer from 
hallucinations, delusions, or suicidal or homicidal 
ideations.  He was noted to have fair impulse control.  

The examiner concluded that the veteran suffered from anxiety 
attacks due to marital problems, withdrawal from alcohol, and 
a depressive disorder and prescribed Valium.  

The veteran was hospitalized at a VA facility in January 
1985, primarily for pneumonia of the right lung.  During the 
hospitalization, the veteran underwent a psychological 
evaluation.  He reported that he was married but separated, 
was working as a carpenter and construction worker, and had a 
history of mental health treatment.  

The veteran was noted to be alert, oriented, friendly, 
cooperative, and talkative and appeared to be moderately 
anxious.  His affect varied, with some dysphoria observed, 
and his mood was appropriate with prevailing ideation.  

The rate and pressure of speech were moderately elevated, and 
his speech and thought processes were logical, relevant and 
coherent.  He exhibited no psychotic symptoms, and imminent 
suicidal and homicidal ideations were not considered 
significant.  

Finally, the veteran indicated a desire for treatment and to 
maintain close relationships with his wife and children, 
hoping for an eventual reunion.  

In an August 1985 letter, M. Elizabeth Langell, Ph.D., stated 
that the veteran was treated as part of a VA-funded 
readjustment counseling program at Fairleigh Dickinson 
University in Teaneck, New Jersey between October 1983 and 
June 1984.  

The veteran's symptoms included nightmares, flashbacks, and a 
high level of survivor guilt, estrangement from others, 
marital communication problems, hypervigilance and 
generalized anxiety.  

Dr. Langell further noted that treatment produced partial 
amelioration of the veteran's symptoms, but alcohol abuse, 
marital and interpersonal discord and war-related symptoms 
remained to some extent at the time of the treatment's 
termination.  A diagnosis of chronic PTSD was rendered.  

The veteran underwent VA treatment on multiple occasions in 
June 1987, during which time he was prescribed psychotropic 
medications.  He was diagnosed with depression and PTSD.  His 
symptoms included those of anxiety, depressive and paranoid 
features and trouble with sleeping.  

In May 1992, the veteran underwent a VA psychiatric 
examination.  During the examination, he reported that he had 
been self-employed for most of his life as a construction 
worker but had not worked for the past three days.  He also 
complained of being anxious and "wired up" and found it 
hard to slow down and relax.  

The examiner noted that the veteran appeared mildly anxious 
and depressed and was generally somber.  He stated that he 
could not relate to people, was angry, and often expected too 
much from relationships.  

Additionally, he reported that he cried in private and felt 
that sometimes he might "go crazy."  He believed that 
people talked about him behind his back and stated that 
sleeping was "dreadful" because he typically stayed up 
eighteen to twenty-two hours a day and experienced bad 
dreams.  

The examination encompassed the Mississippi Scale for Combat-
Related PTSD This testing revealed, in part, that the veteran 
was extremely likely to become violent, that he never was 
able to get emotionally close to others, that he never 
thought of suicide, that he did not enjoy doing things he 
used to, that he had not found it easy to keep a job since 
the military, and that he sometimes enjoyed the company of 
others but never felt comfortable around a crowd.  

In conclusion, the examiner diagnosed PTSD and alcohol 
dependence, in remission.  Also, the examiner noted that the 
veteran had suffered from PTSD for many years and still 
experienced symptoms.  

Furthermore, the examiner indicated that the veteran should 
probably be able to continue his work as a construction 
worker and that his psychiatric incapacity was "moderate."  

In a December 1993 letter, a VA clinical psychologist stated 
that she had treated the veteran on an outpatient basis since 
November 1992.  She further indicated that the consequences 
of the veteran's military experiences had had a profoundly 
debilitating affect on all areas of his functioning, 
including the physical, psychological, social, educational 
and vocational.  Additionally, she noted that his prognosis 
was highly guarded.  

A VA counseling psychologist, in a September 1995 statement, 
noted that the veteran had not worked since December 1993 and 
that "[f]rom 1984 to 1993 he scraped out a bare living doing 
independent painting and carpentry work."  

In an April 2001 letter, the clinical psychologist who 
provided the December 1993 letter commented on the veteran's 
disability prior to entering treatment in 1992, specifically 
stating that his case was one of the "most severely 
incapacitating" that she had ever seen.  

This psychologist had reviewed the veteran's therapy records 
from 1983 and 1984 and noted that the understanding of PTSD 
was limited at that time, and assumptions about treatment 
were rather naive.  

The veteran's clinical psychologist further noted that the 
fact that he did not seek professional help again until 1992 
was indicative that the symptoms that required treatment so 
completely disabled him that he was not in any position to 
proactively seek treatment.  

It was only when he "hit his emotional rock bottom" that he 
sought VA treatment.  As such, the clinical psychologist felt 
that she could state with virtual certainty that in the early 
1980s the veteran "was as psychologically disabled by PTSD 
as he was when he began treatment with me in 1992."  

The RO has evaluated the veteran's PTSD under the provisions 
of 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  These 
provisions were revised later in 1996, but, as the period in 
question in this case lasted from 1984 to 1992, only the 
older provisions of Diagnostic Code 9411 are applicable and 
may serve as a basis for evaluation.  

Under this section, a 70 percent evaluation under the old 
criteria of Diagnostic Code 9411 was warranted for situations 
where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

The Board notes that the criteria for a 70 percent evaluation 
were partially revised as of February 3, 1988, with 
"severely" replacing the word "seriously" and "severe" 
replacing the word "pronounced."  

A 100 percent evaluation under the old criteria of Diagnostic 
Code 9411 was in order in cases where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior; 
or a demonstrable inability to obtain or retain employment.  
The Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).  

The Board has reviewed all of the mental health records dated 
from January 16, 1984 through April 5, 1992, but does not 
find a basis for a 100 percent evaluation for that period in 
any of these records.  

First, there is no evidence from this period to suggest that 
the veteran's service-connected PTSD rendered him virtually 
isolated in the community.  The veteran was seen for 
interpersonal discord and marital problems, but these 
matters, in and of themselves, fall well short of virtual 
isolation.  The Board also notes that the veteran's May 1992 
VA examination indicated "moderate" psychiatric impairment.  

Second, there is no evidence from the noted period of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  

While the veteran was noted to have paranoid features on 
several occasions, such symptoms were never found to be 
totally incapacitating during the period through April 5, 
1992.  

Finally, and most significantly, it appears that the veteran 
was employed during much, if not necessarily all of, the 
period at issue.  Moreover, the VA examiner who saw the 
veteran in May 1992 noted that he was should have been able 
to continue his work as a construction worker at that time.  

These facts and findings are entirely incompatible with a 
determination that the veteran was demonstrably unable to 
obtain or retain employment from January 16, 1984 through 
April 5, 1992.  

The Board is aware that the veteran's VA clinical 
psychologist, particularly in her latter 2001 statement, 
presented an opinion to the effect that the veteran's current 
severely incapacitating disability picture was present dating 
back to a period of therapy in 1983 and 1984 and that it was 
this degree of disability that precluded further VA treatment 
prior to 1992.  

The Board further notes that this clinical psychologist 
reviewed the veteran's therapy records from 1983 and 1984.  

However, the Board finds that the probative value of these 
statements is undercut in several respects.  

First, the clinical psychologist did not begin treating the 
veteran until November 1992, a date well inside the period, 
beginning April 6, 1992, when the veteran has been assigned a 
100 percent evaluation for PTSD.  

Moreover, the Court has declined to adapt a "treating 
physician rule" under which a regular treatment provider's 
opinion would presumptively be given greater weight than that 
of a VA examiner or another medical or mental health 
professional.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  

Second, the findings from the veteran's therapy records from 
1983 and 1984 indicate several specific symptoms, including 
paranoid fears of people talking about him, nightmares, 
flashbacks, and a high level of survivor guilt, estrangement 
from others, marital communication problems, hypervigilance 
and generalized anxiety.  

However, he denied hallucinations, delusions, and suicidal or 
homicidal ideations, and he was noted to have fair impulse 
control.  There is nothing in these records to suggest that 
the veteran's psychiatric disability was incapacitating at 
that time.  

Finally, a significant element of the clinical psychologist's 
rationale for her finding of incapacitating symptoms prior to 
1992 was that the veteran did not seek VA treatment after 
1984 because he was so completely disabled by PTSD.  This, 
however, was actually not the case.  

The veteran underwent a VA psychological evaluation during 
hospitalization in January 1985, which revealed moderate 
anxiousness and moderately elevated rate and pressure of 
speech but was otherwise unremarkable.  

He also received VA mental health treatment on several 
occasions in June 1987, and this treatment again did not 
reflect the level of impairment suggested by the clinical 
psychologist.  

The Board does not dispute that the service-connected PTSD 
disability picture resulted in a high degree of impairment 
from January 16, 1984 through April 5, 1992.  However, the 70 
percent evaluation assigned for that period already 
contemplates severe symptoms.  

In view of the findings from the treatment records from that 
period and the fact that the veteran was working during that 
time, the Board does not concur with the after-the-fact VA 
clinical psychologist's opinion that he was incapacitated due 
to PTSD during that period.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence).  

Overall, the evidence of record does not support an 
evaluation in excess of 70 percent for PTSD for the period 
from January 16, 1984 through April 5, 1992.  Accordingly, 
the veteran's claim must be denied.  See 38 C.F.R. § 4.7.   

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation from January 16, 1984 through April 
5, 1992, and there is also no indication that this disorder 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  

In this regard, the Board is aware that the veteran was 
hospitalized and psychologically evaluated at a VA facility 
in January 1985.  However, this hospitalization primarily 
concerned an unrelated lung disorder, and no repeat 
hospitalization was necessitated.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  



ORDER

An evaluation in excess of 70 percent for PTSD for the period 
from January 16, 1984 through April 5, 1992 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


